                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

            Plaintiff,
                                                       Case No. 19-cv-1319-pp
      v.

TODD DYER,

            Defendant.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION TO STRIKE (DKT. NO. 26)
______________________________________________________________________________

      At an October 11, 2019 hearing, the defendant (who appeared by

telephone) stated on the record that he wanted a lawyer to represent him in

this case. Dkt. No. 20 at 1. Before the hearing, the court had asked the Federal

Defender to appoint counsel to appear at the hearing, in case the defendant

wanted representation; Attorney Robert Penegor was present at the October 11,

2019 hearing and agreed to represent the defendant. Id. at 1.

      On November 13, 2019, after consulting with counsel for both parties

regarding their availability, the court scheduled a hearing on the government’s

motion for a protective order; the court scheduled the hearing for February 14,

2020 at 1:30 p.m. It also issued a pre-hearing scheduling order, setting

deadlines for pre-hearing reports and motions in limine, among other things.

Dkt. No. 23. Attorney Penegor then filed an answer to the complaint on behalf

of the defendant. Dkt. No. 24.




                                       1
      On January 10, 2020, the court received a document directly from the

defendant, not through Attorney Penegor, even though Attorney Penegor had

been counsel of record for the defendant since mid-October 2019. Dkt. No. 25.

The motion, titled “Motion for Stay of Action,” asked the court to stay all

proceedings in this case—Case No. 19-cv-1319—“pending the final judgment of

the United States District Court, Eastern District of Wisconsin, in the cases of

United States of America v. Todd A. Dyer, Case No. 15-CR-115 and 16-CR-100

. . . .” Id. at 1. The defendant asserted that favorable outcomes in the 2015 and

2016 criminal cases “could directly impact the decision whether to proceed

forward with this matter [case no. 19-cv-1319].” Id. He also asserted that a

favorable outcome in the 2016 case “may also invoke potential abstention

doctrine issues,” citing Younger v. Harris, 401 U.S. 37 (1971). Id. The

defendant asserted that “[a]ny dismissal or acquittal of the criminal

proceedings negates the elements necessary for the authorization of this action

to proceed further.” Id. at 2. The defendant dated this document December 30,

2019. Id. at 3.

      The government has filed a motion to strike this pleading. Dkt. No. 26. It

argues that a defendant who is represented by a lawyer doesn’t have the right

to file his own submissions under the law of the Seventh Circuit. Id. at 1-2.

      The court will grant the government’s motion to strike. The government

is correct: “[A] defendant who is represented by counsel relinquishes the right

to file his own pro se submissions.” United States v. Khatib, 606 Fed. App’x

845, 847 (7th Cir. 2015) (citing United States v Mosley, 353 Fed. App’x 49, 53

                                        2
(7th Cir. 2009) (“a defendant who is represented by counsel does not have the

right to file his own pro se submissions.”). See also, United States v. Williams,

495 F.3d 810, 813 (7th Cir. 2007); United States v. Gwiazdzinski, 141 F.3d

784, 787 (7th Cir. 1998).

      Lest the defendant conclude, however, that the court might have granted

his motion had he filed it through Attorney Penegor, the court notes a couple of

things. The defendant asked the court to stay this proceeding pending the

outcome of Case No. 15-cr-115. That case, United States v. Dyer, is a criminal

case. Judge Stadtmueller sentenced the defendant on March 7, 2017. The

defendant appealed his conviction and sentence; the Seventh Circuit affirmed

the conviction and sentence in a decision dated June 13, 2018. While the

defendant has filed various other pleadings in that case in the last year and a

half, that case is over. Even if the defendant had filed his motion to stay

through his lawyer, there would be no reason to stay this civil injunctive

release case pending the “outcome” of 15-cr-115, because there is no further

“outcome” to be determined in that case.

      The defendant also asked the court to stay these proceedings pending

the outcome of Case No. 16-cr-100. That, too, is a criminal case, and that case,

too, has concluded. This court sentenced the defendant on April 13, 2017. He

appealed, and the Seventh Circuit affirmed his conviction and sentence in an

order dated June 13, 2018. There is no reason for the court to stay these

proceedings pending the “outcome” of that criminal case, because the

“outcome” already has been determined.

                                        3
      The defendant’s motion mentions his “pending Section 2255 motions”

several times. The court assumes that the petitioner is referring to the fact that

he filed motions to vacate, set aside or correct his sentence under 28 U.S.C.

§2255 in each of these cases—collateral attacks on the convictions and

sentences. Currently pending are Dyer v. United States, 19-cv-752, his §2255

case attacking the 2016 conviction, and Dyer v. United States, 19-cv-1694, his

§2255 case attacking the 2015 conviction before Judge Stadtmueller. The

defendant filed his §2255 petition with this court eight months ago, in May of

2019. The court is required to screen that petition under Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts. The court

hopes to issue that screening order soon, although it has hundreds of other

cases awaiting attention.

      Even if the defendant succeeds on his §2255 cases, the remedy would

not be to vacate the convictions and send the defendant home. The remedy

would be to vacate the pleas and sentences and to return the cases to their

pre-plea postures. The cases would be scheduled for trial—one before Judge

Stadtmueller and one before this court. There is no basis for this court to stay

the proceedings in this civil injunctive relief proceeding on the possibility that

the plaintiff might prevail on a §2255 petition, might have his plea and

sentence vacated, and might prevail at a subsequent trial months from now.

      The court GRANTS the government’s motion to strike. Dkt. No. 26. The

court ORDERS that the defendant’s pro se motion to stay is STRICKEN. Dkt.

No. 25. The court further ORDERS that the defendant must not file any further

                                         4
pro se pleadings in this case; if he does so, the court will take no action on

those pleadings.

      Dated in Milwaukee, Wisconsin this 27th day of January, 2020.

                                      BY THE COURT:



                                      _________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         5
